Case 3:17-cr-00170-CHB-CHL Document 131-1 Filed 10/05/18 Page 1 of 1 PageID #: 749




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                                    Electronically Filed

  UNITED STATES OF AMERICA                                                          PLAINTIFF

  V.                                          Criminal Action No. 3:17-cr-170-CHB

  JOSEPH R. WILLIS                                                                 DEFENDANT

                                             ORDER

         Motion having been made, and the Court being in all ways sufficiently advised;

         IT IS HEREBY FOUND that Joseph Willis has established his standing to challenge the

  wiretap orders referenced in the Motion to Suppress Wiretap Evidence filed by his codefendant,

  Dontay Rice. Accordingly, the Court SUSTAINS Willis’s Motion to Adopt Mr. Rice’s Motion to

  Suppress Wiretap Evidence.

                                                     __________________________________
                                                     JUDGE CLARIA BOONE
                                                     UNITED STATES DISTRICT COURT
                                                     WESTERN DISTRICT OF KENTUCKY


                                                     DATE: ____________________________
